WR-83,736-01
To The Clerk of Courts
   Texas Supreme Court of Criminal Appeals
   Supreme Court Building
   201 West 14th Street, Room 106
   Austin, Texas 78701

                                                                 RECEIVED M1
   November 5, 2015.                                          COURT OF CRIMINAL APPEALS

Re: Ex parte Wilfredo Padilla
                                                                   NOV 18 2015
    Cause No. 2010-CR-0153-A, .
    Trial Court No. 2010-CR-2309-A
    WR-83,736-01



    Dear Clerk

    Enclosed for Filing are an Original and Two Copies of The Petitioner Motion
to Extend Time to File Petition For Discretionary Review.


    I Thank You in advance for Your time and assistance with this filing and
await the Courts ruling on My pending motion.


                                      RESPECTFULLY.




                                                               PADILLA
                                                      I.D. # T-89700
                                                      M.C.I. Norfolk
                                                      2 Clark Street
                                                      Norfolk, MA 02056
                     COURT OF CRIMINAL APPEALS OF TEXAS


Ex Parte                             §    CAUSE NO. 2010-CR-0153-A
WILFREDO PADILLA                     | ^^ Qouct No> 2010-CR-2309-A
                                     |     WR-83,736-01
                       MOTION TO EXTEND TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW




    Now Comes the Petitioner WILFREDO PADILLA pro se in the above entitled

Cause and Case number, to Respectfully Move this Honorable Court for an Extension

of Time of 30 days to prepare and file a Petition for Discretionary Review (PDR).
pursuant to T.R.A.P. rule 10.5(b).

    On October 30, 2015 the Petitioner received Notice from the Court of Criminal
Appeals of Texas, in Austin, Texas., Advising the petitioner that his application
for Writ of Habeas Corpus had been denied; filed Oct.21, 2015.
    The Petitioner will Appeal this Decision and needs an extension of time to
prepare a petition, for the Reasons and Good Cause as follows:

    The Petitioner is untrained in the Law and will need additional time
    to prepare and Research for Texas precedent law,

    The Petitioner is presently incarcerated in the Massachusetts Department
    of Corrections pursuant to The Interstate Impact Act and has no access
    to Texas Case Law, only Federal Fifth Circuit and District Court of Appeals
    Cases,                                         •       -


    Due to the Distance between Texas and Massachusetts any correspondence
    from the Court and the Petitioner will be delayed four to Seven days,
    then the day and half it takes this Institution to deliver the Petitioner
    his Legal Mail the delays account for a significant amount of time.

    WHEREFORE the Petitioner Prays that this Honorable Court will*Grant this

Motion and allow the petitioner the 30 days he seeks to prepare his Petition
for Discretionary Review.



                                   RESPECTFULLY SUBMITTED ON
                                   THIS DATE U-H-16            •




                                              IEDO PADILLA
                                          LET. # T-89700
                                          M.CI. Norfolk
                                          2 Clark Street
                                          Norfolk, MA 02056




                            CERTIFICATE OF SERVICE

     I Hereby Certify that a True and Correct Copy of the foregoing Motion to
Extend Time to File Petition for Discretionary Review., has been served to all
 the Parties of Interest listed below, by placing said Pleadings in the United
 States Mail, postage pre-paid on November 4, 2015.


To The Willacy County District Clerks Office
   Isabel Adame (Criminal Appeals Clerk)
    576 West Main St., Suite 102
    Ramondville, Texas 78580

 To The Willacy County District Attorneys Office
    Mr. Charles E. Mattingly (ADA.).
    576 West Main Street
    Raymondville, Texas 78580

 To The Texas Attorney.Generals Office           To The United States District Court
    Assistant Attorney General                       United States Courthouse
    Mrs. Jessica Manojlovich                         600 E. Harrison Street #101
    P.O.Box 12548, Capital Station                   Brownsville, Texas 78520
  . Austin, Texas 78711                                 (Clerks Office).